DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species I in the reply filed on 9/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/13/2022.
While Applicant elects species I and states that the species is directed to claims 1-7, Examiner adds claims 16-17 to species I in addition to claims 1-7. Claims 16-17 are a method claim and a non-transitory computer-readable storage medium claim corresponding to claim 1, with the same claim limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0080633 to Hong et al., further in view of U.S. Pub. No. 2020/0106952 to Missig et al. (“Missig”), further in view of U.S. Pub. No. 2012/0106869 to Machitani et al. (“Machitani”).
 	Regarding claim 1, Hong teaches an image processing device comprising: 
at least one processor or circuit configured to function as (see Figure 2 showing controller 130 of image capturing and processing device reference number 100): 
an imaging unit which is capable of selectively acquiring an image for live view and a still image (reference number 112, image sensor; Figure 22 refers to capturing both live view images and a still image); 
an object detecting unit which detects object information from an image for live view immediately before or the image for live view obtained immediately after the still image is acquired;
Hong is silent on a drive control unit which acquires the still image through a predetermined operation when the image for live view is periodically acquired at a predetermined first period, and acquires an image for live view again immediately after the still image is acquired.  
Hong teaches that the still image is displayed after capture of the still image instead of going back to live view (see paragraph [0141]), and Missig also teaches that after capturing still images the still image is displayed (paragraph [0242]).  However, Missig teaches that alternatively, after capturing a still image, the display goes back to displaying the preview or live view images immediately after (paragraph [0242]).  Thus one of ordinary skill realizes that after a still image is captured, it is common in the prior art to either display the still image or go back to displaying live view images.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hong with that of Missig to alternatively display the live view image after capturing a still image so that the user may seamlessly continue viewing the scene to capture further images.
Hong in view of Missig are silent on a signal processing unit which processes the still image on the basis of the object information detected by the object detecting unit.  Hong teaches processing the preview image on the basis of the object information detected by the object detecting unit (see paragraph [0142), but not processing the still image on said basis.  
	Given the teaching of Hong: processing the preview image to display the trajectory of the moving object, it is obvious to one or ordinary skill in the art that the displayed trajectory of the moving object could be performed and displayed to the user in preview mode as a live view image, as in Hong, or similarly could be displayed to the user as a still image that can be saved, as in Machitani.  
	Machitani teaches generating a still image, called a motion transition still image.  The motion transition still image is generated by image processing: compositing several images that are previously captured, where the end goal is to show the trajectory of a moving object within one still image.  See paragraph [0168], or Figure 3 for an example of a motion transition still image that uses several composited image to show the trajectory of a golf club swing.  Machitani shows the trajectory of a moving object within one still image while Hong does the same within the live view image.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hong in view of Missig with that of Machitani to process the still image on the basis of the object information detected by the object detecting unit so that the user may have a final output image that may be saved and transferred showing the trajectory of a moving object.  
 	Regarding claim 2, Hong in view of Missig and Machitani teach the image processing device according to claim 1, further comprising a display unit which displays an image obtained from the signal processing unit (see Figure 1 of Hong, reference number 190 display).
 	Regarding claim 4, Hong in view of Missig and Machitani teach the image processing device according to claim 1, wherein the signal processing unit processes the image for live view on the basis of the object information detected from the image for live view (Hong teaches processing the image for live view to show the trajectory of the moving object, see for example in Figure 14, paragraph [0142]).
 	Regarding claim 5, Hong in view of Missig and Machitani teach the image processing device according to claim 4, wherein the signal processing unit processes the image for live view on the basis of the object information detected from the image for live view to display a mark for tracking an object (see for example in Figure 10 the marks for tracking the object, which is the bat and ball).
Claims 16-17 are rejected similarly to claim 1. 
Allowable Subject Matter
Claims 3, 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697